Citation Nr: 0310494	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for the post-
operative residuals of a lumbar laminectomy of L4-5, 
currently rated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 




INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.

In August 1999, the Board remanded the claims for the purpose 
of obtaining additional medical information and documents 
concerning the veteran's claims.  The Board also asked that 
the RO schedule the veteran for additional medical testing in 
order to determine the severity of the veteran's service-
connected lower back disability.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After the claim was returned to the Board in 2002, the Board 
notified the veteran that it was deferring issuing a decision 
and that it would be undertaking additional development of 
the claim pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The 
Board notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would issue a decision.  Additionally, and in 
order to comply with the tenets of the VCAA, the Board 
informed the veteran of the VCAA and what the VA would do to 
assist him with his claim.  

After the issuance of the decision, the Board obtained a VA 
neurological examination of the veteran.  That examination 
was accomplished in December 2002.  Yet, in May 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) issued Disabled American Veterans v. 
Secretary of Veterans Affairs,  Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  In the 
case, the Federal Circuit Court invalidated portions of the 
Board's development regulation package.  The Court further 
stated that the Board was not allowed to consider additional 
evidence [evidence developed by the Board] without remanding 
the case to the RO for initial consideration and without 
having a waiver by the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, 
this case must be remanded to the RO for initial 
consideration of the information developed by the Board.  

Additionally, VA has a duty to make reasonable efforts to 
obtain relevant records that the veteran adequately 
identifies.  38 U.S.C.A. § 5103A(b) (West 2002).  A review of 
the claims folder indicates that the veteran's Social 
Security Administration [SSA] records have not been obtained 
and added to the veteran's claim folder.  Because the veteran 
has averred that he now receives SSA benefits as a result of 
his service-connected back disorder and since he maintains 
that he should receive a TDIU as a result of the same back 
disability, the Board should make arrangements to obtain 
these records on remand, as the duty to assist involves 
obtaining relevant medical reports where indicated by the 
facts and circumstances of the individual case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  These records may assist 
the VA in determining the merits of the veteran's claim and 
thus should be obtained by the RO.  

There is a duty to notify a claimant of information or lay or 
medical evidence necessary to substantiate a claim and to 
indicate what portion of the information or evidence is to be 
provided by the claimant and what part the Secretary will 
attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
Therefore, with respect to each of his claims for an 
increased evaluation and a TDIU, the veteran should be told 
what information or evidence is needed to substantiate his 
claims.  

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
In this instance, in order to determine whether the veteran's 
service-connected back disorder is preventing him from 
obtaining and maintaining gainful employment, the Board 
remanded the claim to obtain an opinion on this matter.  In 
October 2001, the veteran underwent a medical examination 
that resulted in the following comments and conclusions:

DIAGNOSIS:
1.	Degenerative disk disease of the 
lumbosacral spine with [a] failed back 
syndrome.  This in itself would not be 
disabling.
2.	He does have severe degenerative 
joint disease in both hips, status post 
total hip replacement on the right.
3.	He has diabetes mellitus type 2 and 
diabetic polyneuropathy.

He is 100% disabled and 100% unemployable 
due to a combination of the above.  His 
service-connected failed back syndrome 
cannot explain all his problems.  Many of 
his ambulatory problems are related to 
his diabetic polyneuropathy and to the 
degenerative joint disease of the hips.

Following that examination, a VA neurological examination was 
performed in December 2002.  Upon completion of that 
examination, the doctor wrote:

It is my impression that this man is 
totally unemployable, not solely due to 
his lumbar spine, but due to the 
amputation he had to have for diabetes.

After reviewing both of these opinions, it is the conclusion 
of the Board that another thorough and contemporaneous 
medical examination should be accomplished for the purpose of 
determining whether the veteran's back disorder solely 
prevents the veteran from obtaining gainful employment.  That 
is, it is unclear from either examination whether the 
veteran's service-connected back disorder alone prevents the 
veteran from obtaining and maintaining gainful employment.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In other words, 
based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such examination 
should be afforded the veteran.

Hence, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  Ask the veteran to provide the names 
of all private and VA Medical Centers 
from which he has received treatment for 
his service-connected back disorder 
disabilities since August 1999, and to 
provide the approximate dates of 
treatment.  Ask the veteran to provide an 
appropriate release for each private care 
provider.  Obtain and associate with the 
claims file all treatment records of 
which the veteran provides notice.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2002).

2.  The RO should contact the Social 
Security Administration (SSA) and request 
all medical and administrative records 
used by that agency with respect to the 
veteran's claimed issuance of SSA 
benefits.  All attempts to secure these 
records must be documented, and any 
records received should be associated in 
the claims folder.

3.  The veteran should be scheduled for 
VA orthopedic and neurology examinations 
in order to determine the severity of the 
veteran's lower back disability.  The 
claims folder and a copy of this remand 
are to be made available to the examiners 
to review prior to the examinations.  Any 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.

Additionally, the examiners should 
provide opinions, which specifically 
answers the following question:  

Does the veteran's service-connected back 
disorder solely, in and of itself, 
prevent the veteran from obtaining and 
maintaining gainful employment?  

The examiners should provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
This should include a detailed assessment 
of functioning of the lower back, 
including anatomical damage to muscles 
and joints and any atrophy or skin 
changes.  Comments should also be made 
with respect to the degrees of functional 
loss due to pain, weakened movement, 
excess fatigability, or incoordination.  
The frequency and duration of 
exacerbating episodes should be 
described.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical reports.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



